[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Brown, Slip Opinion No. 2017-Ohio-8370.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8370
             THE STATE OF OHIO, APPELLEE, v. BROWN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Brown, Slip Opinion No. 2017-Ohio-8370.]
Certification of conflict dismissed as having been improvidently certified.
    (No. 2016-1652—Submitted June 21, 2017—Decided November 1, 2017.)
               CERTIFIED by the Court of Appeals for Richland County,
                              No. 16CA15, 2016-Ohio-5893.
                                     _______________
        {¶ 1} The certification of conflict is dismissed, sua sponte, as having been
improvidently certified.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                     _______________
        Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and
Michael J. Hendershot, Chief Deputy Solicitor; and Gary D. Bishop, Richland
                            SUPREME COURT OF OHIO




County Prosecuting Attorney, and Jodie M. Schumacher, Assistant Prosecuting
Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant
Public Defender, for appellant.
                                  _______________




                                         2